Citation Nr: 0305524	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  96-45 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  The propriety of the initial evaluation for hallux 
valgus, status post bunionectomy, right foot, with calluses 
and hammertoes, evaluated as 20 percent disabling from August 
26, 1994, exclusive of temporary, total convalescent ratings.

2.  The propriety of the initial evaluation for hallux 
valgus, status post bunionectomy, left foot, with calluses 
and hammertoes, evaluated as 20 percent disabling from August 
26, 1994, exclusive of temporary, total convalescent ratings.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1970 and from June 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Newark, New Jersey.  The file has been transferred more than 
once.  Most recently, in August 2000, it was transferred from 
the Indianapolis, Indiana RO to the Louisville, Kentucky RO

The Board remanded this matter in November 1997 and August 
2000 for purposes of development.

In a March 2002 rating decision, the ratings of each of the 
foot disabilities were increased to 20 percent, exclusive of 
temporary, total convalescent ratings, and the increases made 
effective from the effective date of service connection for 
the conditions.  In a November 1998 rating decision, the 
rating had been increased from 10 percent for a single 
disability of the feet to 10 percent for left foot 
disability, effective in March 1998, and noncompensable for 
right foot disability, effective in March 1998, followed by a 
temporary, total convalescent rating and the assignment of a 
10 percent rating thereafter, effective in July 1998.  
However, as the veteran is seeking the maximum evaluation 
available for his foot disabilities, his appeal remains 
viable.  AB v. Brown, 6 Vet. App. 35 (1993).

The record shows that both the veteran and physicians who 
have evaluated him have suggested that his foot disorders 
have made him incapable of working.  Once a veteran submits 
evidence of a medical disability, makes a claim for the 
highest rating possible, and submits evidence of 
unemployability, an informal claim for a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU) is raised.  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. 3.155 (2002).  Such a 
claim for TDIU is present in this case.  It is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  Since August 26, 1994, the veteran's right foot 
disability has been manifested by painful hallux valgus, 
painful calluses, and hammertoes, has required two surgeries, 
and has produced severe industrial impairment and significant 
other functional impairment.

3.  Since August 26, 1994, the veteran's left foot disability 
has been manifested by painful hallux valgus, painful 
calluses, and hammertoes, has required three surgeries, and 
has produced severe industrial impairment and significant 
other functional impairment.


CONCLUSIONS OF LAW

1.  Exclusive of temporary, total convalescent ratings, the 
criteria for an evaluation of 30 percent for hallux valgus, 
status post bunionectomy, right foot, with calluses and 
hammertoes have been met since the effective date of the 
grant of service connection.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, 
Diagnostic Code 5284 (2002).

2.  Exclusive of temporary, total convalescent ratings, the 
criteria for an evaluation of 30 percent for hallux valgus, 
status post bunionectomy, left foot, with calluses and 
hammertoes have been met since the effective date of the 
grant of service connection.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, 
Diagnostic Code 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002), (the VCAA), enacted 
November 9, 2000, contains extensive provisions potentially 
affecting the adjudication of claims pending before VA as of 
that date.

The statute significantly heightens what were the duties of 
VA under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  Regulations 
implementing the VCAA have been promulgated.  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim 
and to notify the claimant if the records could not be 
secured.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain records pertinent to the claim.  38 C.F.R. § 3.159(e).

Furthermore, when the records are in the custody of a federal 
department or agency, the VCAA and the implementing 
regulations require VA to continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4).

The claims that the Board will decide on this appeal were 
pending before VA on the effective date of the VCAA.  
Therefore, they are claims to which the VCAA and its 
implementing regulations apply.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) (the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim).

At no point in the adjudication of the claims on this appeal 
did the RO discuss the VCAA or its implementing regulations.  
Thus, the veteran did not have notice of, and an opportunity 
to respond to, the RO's view of the question how the new law 
applies to his claims.  However, the Board finds that the 
veteran's ability to prosecute because both the notice the RO 
gave the veteran concerning evidence that would substantiate 
his claims and the actions the RO took to develop evidence 
relevant to the claims satisfied the VCAA.  Thus, the failure 
of the RO to discuss the new law by name in a decision 
document provided to the veteran did not result in legal 
harm.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) 
(holding that when the Board addresses a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to do so and, if not, whether the result could be 
prejudicial to the appellant's claim).

In a letter sent to the veteran and his representative in 
October 2001, the RO indicated what kind of evidence would 
support his claims and outlined, in terms corresponding to 
the provisions of the VCAA, what his and VA's respective 
responsibilities were in the effort to be made to obtain that 
evidence.  (The RO's letter asked about not only medical but 
also other records.  Neither the veteran nor his 
representative identified in response to this letter any 
evidence that had yet to be associated with the claims file.)  
Notice of what kind of evidence would substantiate the claims 
also was provided to the veteran and his representative in 
the statement of the case of September 1996, in several 
supplemental statements of the case issued after that date, 
and in the Remands issued by the Board in November 1997 and 
August 2000.  It therefore appears to the Board that the 
notice requirements of the VCAA have been met.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); Quartuccio.

Before October 2001, the RO assisted the veteran by securing 
the evidence necessary to the adjudication of his claims.  

The RO obtained all medical records known to be outstanding 
that had not been submitted directly by the veteran or his 
representative.  The veteran did not bring to the RO's 
attention any other kind of documentary evidence that he 
believed should be included in the record of his claims. 

In addition to securing relevant documentary evidence, the RO 
provided the veteran with VA examinations during which were 
developed findings pertinent to his claims for increased 
evaluations of his foot disabilities.  These examinations 
took place in May 1996, March 1998, and December 2000.

The record shows that VA has made the appropriate and legally 
required effort to develop that claim, including providing 
the notice and assistance called for by the VCAA.  
Accordingly, the Board will decide the claim on the basis of 
the record now standing on appeal.

ii.  Left ankle disability

Principles of disability rating

The disability ratings at issue were rendered in conjunction 
with a grant of service connection.  In such circumstances, 
the rating must address all evidence relevant to the nature 
and severity of disability from the effective date of service 
connection and, accordingly, might be comprised of separate, 
or "staged," ratings based on the facts shown to exist 
during separate periods of time.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The effective date of service 
connection for the veteran's foot disabilities is August 26, 
1994.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2002).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2002).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation shall be assigned if the disability picture 
presented approximates the criteria for that rating more 
nearly than the criteria for the lower rating.  38 C.F.R. 
§ 4.7 (2002).

Disability evaluations require consideration of the effect of 
pain, weakness, fatigability, and incoordination on 
functional abilities, including the ability to engage in 
employment or other ordinary activities.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2002).  VA regulations provide that 
functional loss will be considered in evaluating disabilities 
on the basis of limitation of motion.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2002).  The United States Court of Appeals 
for Veterans Claims (known prior to March 1, 1999 as the 
United States Court of Veterans Appeals) (the Court) has held 
that VA adjudicators must consider whether regulations 38 
C.F.R. § 4.40, concerning functional loss due to pain, and 38 
C.F.R. § 4.45, concerning functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
"must be applied to determine if a compensable rating is 
warranted."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  The Court has instructed that in applying these 
regulations, VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
painful motion, weakened movement, excess fatigability, or 
incoordination.  The Court stated that these determinations 
were, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss.  The Court held that a 
schedular disability rating based on limitation of motion may 
be augmented under regulations 38 C.F.R. §§ 4.40, 4.45 for 
additional disability due to functional loss resulting from 
such factors.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).

Ratings of right and left foot disabilities

His service medical records show that the veteran received 
medical attention for his feet during service.  In April 
1970, he was seen at a foot clinic for corns.  During his May 
1973 entrance examination at the outset of his second period 
of service, he was observed to have pes planus.  During the 
ensuing period of service, through 1975, he was seen from 
time to time for corns and calluses of both feet.  These 
lesions would be trimmed.  A dermatology note dated in August 
1973 recommends that because his calluses were just trimmed, 
he should refrain from wearing boots for two days.   In a 
note dated in September 1973, a military podiatrist stated 
that the veteran would be better off "if he were not in an 
infantry MOS [military occupation specialty]."  

In a personal hearing conducted in April 1996 before a 
hearing officer at the RO in conjunction with his claim of 
entitlement to service connection for foot disabilities, the 
veteran testified that he first developed problems with corns 
and calluses after entering the service.  He said that he 
developed corns and calluses on his feet during his first 
period of service as a result of wearing boots.  He said that 
during the time between his two periods of service, he was 
able to function by wearing only soft shoes.  He related that 
during his second period of service, his foot problems were 
such that his infantry MOS eventually was changed and he was 
allowed to wear tennis shoes during the time remaining before 
discharge.

During a VA examination performed in May 1996 in conjunction 
with his claim for service connection of his foot conditions, 
the veteran exhibited, on each foot, a bunion deformity, 
painful callosities over the bunion deformity, callosities in 
the medial aspect of the foot, hammertoes formation of all 
toes, and overgrown toenails.  X-rays taken for the 
examination disclosed hallux valgus of each foot.

The rating decision of June 1996 granted service connection, 
with a single 10 percent evaluation, from August 26, 1994 for 
"[b]ilateral hallux valgus with hammertoes and bilateral 
plantar callosities and corns" of the feet.

Later, there was submitted a VA outpatient treatment note 
prepared by a podiatrist in August 1996 which indicated that 
on both feet, the veteran had bunions, hallux valgus, 
hammertoes of the second through fifth digits, and thickened 
nails and recommended debridement of lesions.

VA outpatient treatment records dated in 1997 show that the 
veteran continued to receive treatment for his feet, 
including surgery.  Records dated between January and March 
1997 identified, on both feet, painful corns and calluses, 
bunion deformity, hallux valgus, hammertoe contraction of the 
digits other than the great toes, and onychomycosis.  Limited 
and painful motion (dorsiflexion) of the great toes was 
noted.  Other outpatient treatment records, and a January 
1998 statement by a VA podiatrist indicate that in May and 
August 1997, respectively, the veteran had an osteotomy of 
the left fourth metatarsal and arthroplasty of the second and 
fifth digits of the left foot.

In a personal hearing conducted at the RO in July 1997 before 
the undersigned, the veteran testified about the symptoms he 
experienced with his foot conditions.  He referred to his 
past foot surgeries and foot surgery to come..  He said that 
he was having foot surgery on account of the pain caused by 
his bunions.  He said that he had not been able to wear 
leather shoes for years, was using a cane to walk since the 
first of his surgeries, could walk only six or seven blocks 
at a time, and found climbing stairs "a slow process."  He 
indicated that because of the difficulty he experienced with 
standing for an extended period of time, he was unable to 
perform his longstanding occupation, that of chef.  He also 
suggested that as he would be required to wear footwear more 
formal than soft shoes, he could not work in some of the 
finer kitchens for that reason alone.

In a March 1998 rating decision, a temporary 100 percent 
evaluation for the bilateral foot disability was granted 
under 38 C.F.R. § 4.30 from May 28, 1997 to July 31, 1997 on 
account of the May 1997 surgery.  In a May 1998 rating 
decision, a temporary 100 percent evaluation for the 
bilateral foot disability was granted under 38 C.F.R. § 4.30 
from August 20, 1997 to October 1, 1997 on account of the 
August 1997 surgery.

VA treatment records dated in 1998 document two more foot 
surgeries.  The veteran had an Austin bunionectomy with a K-
wire fixation on his left foot in January 1998.  In April 
1998, he had the same procedure on his right foot.

The May 1998 rating decision also granted temporary 100 
percent evaluations under 38 C.F.R. § 4.30 for these two 
surgeries, from January 14, 1998 to February 28, 1998 and 
from April 29, 1998 to June 30, 1998.

A VA examination of the feet was performed for rating 
purposes in March 1998.  The veteran reported that it was 
painful for him to stand for extended periods of time.  The 
examiner's assessment for both feet was "bunions, 
hammertoes, calluses, and mild pes planus."  It was noted in 
the examination report that x-rays taken of the feet 
disclosed "mild [degenerative joint disease]" and bunion of 
the right foot.  

In a November 1998 rating decision, the RO separately rated 
each foot, effective March 1, 1998.  Ten percent was assigned 
to the left foot, effective March 1, 1998.  A noncompensable 
evaluation was assigned to the right foot, effective March 1, 
1998 and, following a temporary, total convalescent rating, 
an evaluation of 10 percent was assigned, effective July 1, 
1998.  The earlier 10 percent evaluation for the bilateral 
foot condition remained in place through February 28, 1998, 
exclusive of temporary, total convalescent ratings.

Other VA treatment records dated in 1998 and the November 
1998 statement of a VA podiatrist show that the veteran had 
more foot surgery in October 1998.  This was arthroplasty 
(resection of the heads) of the second, third, and fifth 
digits of the right foot.  

In a January 1999 rating decision, a temporary 100 percent 
evaluation for the right foot disability was granted under 
38 C.F.R. § 4.30 from October 30, 1998 to December 31, 1998 
on account of the October 1998 surgery.

In a VA Form 21-4138 submitted in March 1999, the veteran 
requested an effective date earlier than July 1, 1998 for the 
separate 10 percent evaluation of his right foot disability.  
In a June 1999 rating decision, effective dates of August 26, 
1994 for the 10 percent evaluations of the right and left 
foot disabilities, respectively, were established in lieu of 
the previously assigned August 26, 1994 effective date for 
the 10 percent evaluation for a bilateral foot condition, 
exclusive of temporary, total convalescent ratings under 
38 C.F.R. § 4.30.

VA outpatient treatment records dated from March 2000 to 
April 2001 include a podiatry note of April 2000 in which it 
is stated that the veteran may need more surgery on his feet 
in the future.

A VA examination of the feet was performed in December 2000.  
The veteran stated that he currently was working as a cook.  
The veteran described the difficulties he had with his feet.  
He indicated that he had pain in his feet both when using 
them and when sedentary.  He described a throbbing pain in 
his feet that he felt at night in the joint identified by the 
examiner as the first metacarpophalangeal.  (The veteran 
rated this pain as 5 on a scale of 10 the most severe.)  He 
confirmed that he did not have what the examiner identified 
as flare-ups of arthritis.  He indicated that he had pain 
from calluses on his feet, particularly those on the plantar 
surface, and wore multiple pairs of socks to create padding 
around the calluses - - the examiner noted that the veteran 
was wearing three pairs at the examination.  He confirmed 
that he usually turned his feet outward to relieve pressure 
on the calluses.  He stated that he had the fewest symptoms 
when off his feet.  He indicated that he was working as a 
cook and because he had to be on his feet, performed his job 
while in pain.

The examiner found that the veteran had hallux valgus of 30 
degrees of the first metatarsophalangeal joint of the right 
foot and hallux valgus of 20 degrees of the first 
metatarsophalangeal joint of the left foot.  The examiner 
determined that the veteran could achieve without pain 0-30 
degrees of dorsiflexion and 0-20 degrees of plantar flexion 
with the left great toe and 0-20 degrees of dorsiflexion and 
minimal plantar flexion with the right great toe.  The 
examiner found that the veteran achieved full motion of each 
ankle without pain.  The examiner discerned some curling of 
the toes of the left foot which would shift the veteran's 
weight to the side of the foot.  The examiner observed corns, 
calluses, and onychomycosis on each foot, noting that some of 
the calluses were located at the joints of the toes.  Well-
healed scars of both feet were identified.  One left foot 
scar was manifested by mild keloid formation.  Several scars 
manifested increased pigmentation; others were barely 
discernable.

The examiner observed that the veteran, although generally 
enjoying intact sensation in his feet, had reduced sensation 
in the calloused areas.  The examiner observed that while the 
veteran was able to walk on his heels and "tandem walk" 
without pain, "[t]oe walking produc[ed] pain."  Concerning 
the veteran's foot pain, the examiner concluded that there 
was "sufficient pathology of the feet to cause pain" and 
the pain described by the veteran "was worse with weight 
bearing by physical exam."  The examiner reported a 
diagnosis for each foot of hallux valgus, status post 
bunionectomy with calluses and hammertoes.

The veteran's foot disabilities are each rated as 20 percent 
disabling under Diagnostic Code 5284 from the effective date 
of service connection therefore.  Ratings authorized by 
Diagnostic Code 5284, which concerns foot injuries other than 
those denominated by other diagnostic codes pertaining to the 
feet, are 10 percent for a condition that is moderate, 20 
percent for a condition that is moderately severe, and 30 
percent for a condition that is severe.  In addition, a 40 
percent rating is authorized when there is actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board finds the evidence of record warrants the 
assignment of a 30 percent evaluation under Diagnostic Code 
5284 for each foot disability, exclusive of the temporary, 
total convalescent ratings.  The foot disabilities pictured 
by the evidence more closely approximate a severe than a 
moderately severe disability.  38 C.F.R. § 4.7.

The essence of these disabilities is pain.   The accounts 
supplied by the veteran during personal hearings and in 
statements to physicians about his foot pain and its effects 
are not only credible in themselves but also have been 
confirmed by objective medical examination.   The December 
2000 VA examination report describes the pathology with which 
each of the veteran's feet is afflicted and contains the 
examiner's conclusion that this pathology is sufficient to 
produce the foot pain that the veteran says he has.  The 
veteran's accounts and medical evaluation together have 
produced a picture of his functional impairment.  The veteran 
cannot stand on his feet and perform his work as a cook 
without experiencing pain.  This foot pain also hampers his 
ability to carry on the activities of daily living.  Because 
of foot pain, he cannot walk more than a few blocks, stand 
for a significant period of time, or wear anything but soft 
shoes.  He needs padding around his calluses even with soft 
shoes.  Because of foot pain, he has sometimes used a cane.  
He has foot pain when sedentary, too, although less than when 
he is active.  The veteran has had multiple surgeries on his 
feet and quite possibly will have to have more.

Evidence of disabling pain must be considered by adjudicators 
in determining what schedular rating of a disability is 
proper.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; Schafrath; 
DeLuca.  The essence of a service-connected disability is 
that it impairs the ability of a veteran "to function under 
the ordinary conditions of daily life including employment."  
38 C.F.R. § 4.10.  

Here, chronic foot pain has produced severe industrial 
impairment and significant other functional impairment.  
Accordingly, a 30 percent evaluation for a "severe" 
disability will be assigned under Diagnostic Code 5284 for 
each of the veteran's foot disabilities.  As it does not 
appear from the evidence of record that either disability has 
varied in severity from the effective date of service 
connection, a "staged" rating is not in order.  The 30 
percent evaluations are granted from August 26, 1994.  
Because there is no evidence that either of the veteran's 
foot disabilities has amounted to loss of use of that foot, a 
40 percent evaluation under Diagnostic Code 5284 is not in 
order.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board has considered whether an evaluation greater than 
30 percent may be assigned to either or both of the veteran's 
foot disabilities under any other provision of 38 C.F.R. 
Parts 3 and 4, see Schafrath, and has found in light of the 
evidence that one cannot.  A 30 percent rating for each foot 
disability represents the highest evaluation available under 
any of the provisions of the rating schedule pertaining to 
the feet.  See, in addition to Diagnostic Code 5284,  
38 C.F.R. § 4.71a, Diagnostic Codes 5276-83 (2002).  A 
separate evaluation is not shown to be warranted for any 
scarring of the feet, as such scarring as is shown is 
considered in assigning the 30 percent evaluations herein.  
No version of applicable rating criteria for scars provides a 
basis for a separate rating, and the Board concludes that 
there is no separate and distinct symptomatology not 
encompassed in the evaluations assigned herein.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

Extraschedular evaluation

The Board has considered whether referral of these claims for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2002).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  Referral for extraschedular 
evaluation, however, is based on a finding that the 
disability in concern presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002). 

The record in this case shows that since August 26, 1994, the 
veteran has been hospitalized a number of times to have 
surgery on his feet and that his foot pain has interfered 
with his ability to carry on his customary work.  However, 
the schedular rating granted in this decision has taken these 
facts into account.  Moreover, temporary 100 percent 
evaluations have been assigned to compensate the veteran for 
hospitalization and convalescence due to the surgeries.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The 
impairment arising from the veteran's foot disabilities is 
not so exceptional or unusual as to fall outside that 
contemplated by regular schedular standards. 

Accordingly, the Board finds that the criteria for referral 
of the veteran's foot disabilities for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  Shipwash v. Brown, 8 Vet App 218, 227 
(1995).

ORDER

Exclusive of temporary, total convalescent ratings, a 30 
percent evaluation for hallux valgus, status post 
bunionectomy, right foot, with calluses and hammertoes is 
granted effective from August 26, 1994, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Exclusive of temporary, total convalescent ratings, a 30 
percent evaluation for hallux valgus, status post 
bunionectomy, left foot, with calluses and hammertoes is 
granted effective from August 26, 1994, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

